Citation Nr: 9926472	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for constipation with 
fever and chills.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, status-post diskectomy, C6-
C7, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from May 1971 to May 1974 
and from December 1990 to May 1991 in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from  rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the benefits sought on appeal.  The Board 
remanded this case in April 1996 for further development, 
including VA medical and psychiatric examination.  

The Board notes also that the RO addressed the claim for a 
psychiatric disability only on a direct basis.  Attention is 
directed to a secondary claim, which has not been 
adjudicated.  The veteran seems to allege that his mental 
condition, presently diagnosed as dysthymia, is due, not only 
to childhood trauma and Gulf War stress, but to physical pain 
and discomfort purportedly due to his traumatic arthritis.  
This secondary issue was noted in his June 1994 list of 
complaints.  


FINDINGS OF FACT

1.  The existence of PTSD disability is not medically 
demonstrated.

2.  The claim for service connection for depression is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  The claim for service connection for constipation with 
fever and chills is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  Prior to November 5, 1992, the traumatic arthritis of the 
cervical spine was manifested principally by neck pain, left 
arm pain and paresthesias, left triceps weakness and absent 
left triceps jerk, and more nearly resulted in pronounced 
intervertebral disc syndrome.

5.  From January 1, 1993, the traumatic arthritis of the 
cervical spine, status-post diskectomy, C6-C7, was manifested 
principally by severe limitation of motion of the cervical 
spine with evidence of left triceps weakness.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for depression.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for constipation 
with fever and chills.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  Prior to November 5, 1992, the schedular criteria for a 
disability rating of 60 percent for cervical spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §  4.71a, Diagnostic Code 5293 (1998).

5.  From January 1, 1993, the schedular criteria for a 40 
percent rating for traumatic arthritis of the cervical spine, 
status-post diskectomy, C6-C7, have been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.25, 
4.40, 4.45, 4.49  4.71a, Diagnostic Codes 5010, 5290, 5293 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

To well-ground a service connection claim for PTSD, there 
must be medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible for the purpose of well-
groundedness) of an in-service stressor; which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 128, 136-37 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In March 1993, the veteran informed VA that his psychologist, 
Reita S. Jackson, believed that his emotional stress could be 
diagnosed as PTSD, although specific causation as to time, 
date, and place could not be determined.  The veteran alleged 
that the isolation he was forced to undergo in Iraq, Kuwait, 
and Saudi Arabia during the Gulf War had triggered previous 
traumatic emotional traumas going back as far as childhood.  

A letter dated in July 1993 from Ms. Jackson, a licensed 
psychological examiner and psychotherapist, located in 
Chattanooga, Tennessee, noted that the veteran had become a 
client soon after his tour of duty in the Middle East.  He 
presented with problems of agitation, anger, depression, and 
hopelessness, which he attributed to work-related problems, 
interpersonal relationships, and an abrupt change in his 
feelings toward military service.  Intensive therapy revealed 
a severely traumatic childhood, during which any one of 
several occurrences could have produced PTSD reactions, but 
which overlapping and in succession had led to complex PTSD, 
delayed.  The veteran's experiences in the Middle East had 
exacerbated his symptomatology, triggering flashbacks and 
emotional reactions beyond those experienced previously.  
Whether the delayed reactions to childhood trauma might have 
surfaced eventually on their own or not, this examiner 
believed that events experienced in the Middle East triggered 
his current reactions.  At present, the veteran was committed 
to overcoming the emotional devastation incurred in childhood 
and the superimposed trauma caused by his experiences in the 
Middle East.  

Pursuant to Board remand, the veteran was afforded a VA 
psychiatric examination in June 1996.  He reported a 
traumatic childhood, largely due to his mother devoting most 
of her time caring for his disabled father.  He served in the 
Marines from 1971 to1974.  After discharge, he joined the 
National Guard, and his unit was activated in November 1990 
to serve in the Gulf War.  He was sent to Saudi Arabia where 
he served in operations and radio support in a forward 
compound as a staging area for commandos. He brought to his 
appointment a copy of the Harvard Mental Health Letter, June 
1996 issue on PTSD, which he said had been given to him by 
Ms. Jackson.  He also had a sheet of paper with the 
diagnostic criteria for PTSD on one side and notes written in 
Ms. Jackson's handwriting on the other side.  He said these 
were written to help him present his complaints, which 
included ongoing problems with obesity, memories of abusive 
parents, and a lack of nurturing from his parents.  He stated 
that he had been told by Ms. Jackson that this childhood 
trauma had predisposed him to PTSD.  He did not report 
significant trauma while serving in the Gulf War, however, 
stating that he had been unafraid when missiles flew 
overhead.  He denied distressing dreams or feelings of 
recurring trauma or difficulty in sleeping, but did admit 
that he was occasionally reminded of his childhood abuse.  He 
reported feeling anger when thinking about his childhood, the 
performance of guard duty in the Gulf area without 
ammunition, or a commanding officer in Iraq who did not like 
him.  He did not describe efforts to avoid thoughts or 
feelings associated with any trauma or to avoid things that 
reminded him of the trauma and reported no diminished 
interest in activities.  He could recall most parts of the 
Gulf experience.  He did have plans for the future, 
especially for being a good father to his son.  He denied 
inability to concentrate, hypervigilence, and an exaggerated 
startle response.  

Objective findings noted that the veteran walked into the 
office with rapid steps, presenting himself as socially 
conforming, yet tense; wanting to be cooperative, yet guarded 
in what he said.  His thought content focused on his various 
problems which he presented in verbose, circumstantial ways, 
showing sequential thought processes without loose 
associations or delusions.  He was fully alert, oriented, in 
good contact with reality, and showed above-average 
intelligence with adequate memory both recent and remote.  
His life history showed good judgment, but he appeared to 
have little insight into his problems.  His mood was labile, 
varying from intense control when presenting history to 
intense anger when talking about his experience in the 
National Guard, to tearfulness when talking about his pain, 
his son, and his fears that he will become disabled like his 
father and not able to care for his son.  He reported no 
history of suicidal or homicidal ideation or threats.  

Diagnostic psychological tests were performed.  Scores on a 
diagnostic PTSD test were within the normal range.  The Axis 
I diagnosis was dysthymia; PTSD by history as reported by Ms. 
Jackson.  The examiner commented that the veteran did not 
present symptoms indicating a diagnosis of PTSD from his Gulf 
War experience.  The symptoms, rather, suggested a diagnosis 
of dysthymia.  It was apparent that his childhood trauma had 
caused frequent problems in his adult life and a few problems 
in his Gulf War experience, but, as noted, he did not present 
symptoms of PTSD on examination.  

An addendum, dated in October 1997, by the same examiner 
noted that he had reviewed the 1996 examination for 
evaluation under DSM-IV.  A comparison of the veteran's 
symptoms presented in 1996 with the criteria under DSM-IV led 
to an opinion that, based on the information elicited, the 
veteran did not meet the criteria for PTSD. 

After a thorough review of the evidence, the Board is unable 
to find that the veteran has PTSD.  As to the first criteria, 
medical evidence of a current PTSD disability, a clear 
diagnosis has been defined as a current, unequivocal 
diagnosis which, unless evidence shows to the contrary, must 
be presumed to have been made in accordance with the 
applicable DSM criteria as to both adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. at 140.  

In the instant case, the veteran's initial diagnosis, 
"complex PTSD, delayed," was made by Ms. Jackson, and 
initially at least must be presumed to have been made in 
accordance with the applicable DSM criteria.  The diagnosis 
can be found in a statement from Ms. Jackson in July 1993.  
However, although requested, no treatment records have been 
received from this therapist, and, significantly, the VA 
psychiatrist who subsequently examined the veteran noted no 
evaluation for PTSD was presented by Ms. Jackson. 

Additionally, the VA examiner, after thorough examination of 
the veteran, was unable to find symptoms indicating a 
diagnosis of PTSD from his Gulf War experience, under either 
DSM-III OR DSM-IV.  He determined, as well, that the veteran 
had reported no incident or event which he considered 
traumatic.  Without these two essential criteria, i.e., a 
current clear unequivocal diagnosis of PTSD supported by 
symptomatology and an in-service stressor considered to be 
sufficient to cause the disorder, a claim for service 
connection for PTSD may not be considered well grounded.  

In short, the Board finds that the opinion of the VA examiner 
is more probative than that of Dr. Jackson.  Evidence from 
Dr. Jackson includes only one letter.  The Board thus has not 
been able to substantiate her opinion with any clinical 
evidence.  In contrast, the VA examiner has performed an 
extensive review of the veteran's claim, with a study of the 
claims file, a psychiatric interview, psychological tests, 
strict adherence to the requirements of DSM-III and DSM-IV in 
formulating a diagnosis, and, most importantly, a rationale 
to support his opinion.  

Based on the evidence cited above, the claim for service 
connection for PTSD must be denied because the medical 
evidence does not show that the veteran has PTSD.  The 
evidence preponderates against the claim.  

The claim for service connection for depression is not well 
grounded.  Service medical records are negative for 
depression.  In August 1992, R. Sendele, M.D., reported that 
the veteran had been treated for "depression" since 1984.  
The June 1996 psychiatric examiner provided an Axis I 
diagnosis of dysthymia, based upon the results of testing and 
an extensive interview.  (According to Dorland's Illustrated 
Medical Dictionary, dysthymia is "a mood disorder 
characterized by depressed feeling. . . ). 

The VA examiner explained that the veteran's reported 
symptoms suggested a diagnosis of dysthymia, primarily 
because of his fears that his physical problems would cause 
disability similar to that experienced by his father.  He 
stated that it was apparent that the veteran's childhood 
trauma caused frequent problems, both in his adult life and 
in his Gulf war experience, and that the current clinical 
picture was consistent with dysthymic disorder, as shown by 
frequent depressed mood, problems with overeating, low self-
esteem, and poor self image. 

The Board concedes that the veteran suffers from a depressive 
disorder, namely dysthymia.  However, there is no medical 
evidence of depression during either period of service.  
Further, he has presented no medical evidence of a nexus 
between the dysthymia and either period of service.  To the 
contrary, the recent VA examination found a nexus between the 
dysthymia and the veteran's childhood experiences.  
Accordingly, the claim is not well grounded and must be 
denied.  

As to the claim for service connection for constipation with 
fever and chills, it must first be determined whether the 
veteran's symptoms meet the criteria for a chronic disability 
resulting from an undiagnosed illness that either became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or became manifest to 
a degree of disability of 10 percent or more not later than 
December 31, 2001, and, further, that the disability cannot 
by history, physical examination, and laboratory tests be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 West Supp. 1999); 38 C.F.R. § 3.317 (1998).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more or 
exhibit intermittent episodes of improvement and worsening 
over a six-month period.  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

Based on the above-referenced statutory and regulatory terms, 
VA General Counsel has found that the necessary elements of a 
well-grounded claim for an undiagnosed Persian Gulf War 
illness may be identified as follows:  (1)  proof of active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) proof of one 
or more signs or symptoms of undiagnosed illness; (3) proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99.  

The veteran has met the first element, service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As to the second element, the veteran must provide 
evidence of signs or symptoms, rather than a medical 
diagnosis or unsubstantiated personal opinion.  Although the 
veteran, in his August 1992 initial claim, stated that he had 
constipation accompanied by fever and chills, he has not 
provided any objective evidence of any of the symptoms.  A 
consultation report from Dr. Sendele in June 1992 noted a 
history reported by the veteran of constipation, fevers and 
chills.  However, Dr. Sendele, however, apparently did not 
examine the veteran for the alleged disorder, made no 
findings, and offered no opinion relative to the complaints.  
Prior medical records do not disclose complaints or diagnosis 
of constipation, fevers, or chills.  Accordingly, without 
proof of one or more signs or symptoms of undiagnosed 
illness, the second requirement for a well-grounded claim has 
not been met.  

Similarly, the third requirement, proof of objective 
indications of chronic disability,  has not been met.  A VA 
gastrointestinal examination in June 1996 noted a reported 
history of occasional diarrhea during the Gulf War, but no 
gastrointestinal problems since his return to the United 
States until and unless he takes Darvocet regularly.  The 
Darvocet had been prescribed by a neurologist for pain.  The 
veteran stated that, as long as he remains active with 
walking or exercise such as about three to five miles three 
times per week, he seldom experiences constipation.  He 
definitively recognized the constipation as secondary to 
Darvocet.  

Examination found no abdominal discomfort and revealed no 
reported food intolerance, nausea, vomiting, anorexia, or 
malaise.  He had voluntarily lost weight by dieting.  No 
reference was made during this examination to fevers or 
chills.  The diagnosis was occasional constipation when 
taking Darvocet regularly; otherwise, no 
digestive/gastrointestinal complaints.  Recent medical 
records indicate that the veteran no longer takes Darvocet.  

Without proof of chronic disability causing these symptoms, 
the third requirement has not been met.  Since there is no 
evidence that the veteran currently has the chronic 
disability due to undiagnosed illness or otherwise, the 
fourth and final requirement cannot be met.  Accordingly, the 
claim on a presumptive basis for disability arising in 
Persian Gulf veterans due to "undiagnosed illness" is not 
well grounded.  

As to a consideration of the claim on a direct basis, the 
same type of analysis is appropriate.  Because he has no 
medically identifiable signs or symptoms, he has not been 
found to have a current disability.  Accordingly, the claim 
on a direct basis must also be denied.  

The Board recognizes that the RO may have denied the 
veteran's claims on the merits, whereas the Board has 
concluded that the claims are not well grounded.  The United 
States Court of Appeals for Veterans Claims has held that 
when an RO does not specifically address the question whether 
a claim is well grounded, but proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Furthermore, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to submit a well-grounded claim for 
service connection for the claimed condition and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  

II.  Increased Rating Claim

The Board notes that the veteran's claim for increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In October 1991, the RO granted service connection for 
arthritis of the cervical spine and assigned a 10 percent 
rating from May 1991.  In November 1992, the 10 percent 
rating was revised to 20 percent from May 1991.  In February 
1993, the RO granted a temporary total convalescent rating 
from November 5, 1992 through December 31, 1992 based on 
cervical diskectomy.  The 20 percent evaluation was then 
restored from January 1, 1993.

Service medical records in April 1991 noted that the veteran 
had been seen for right shoulder pain.  An orthopedic 
consultation in May 1991 provided a diagnosis of impingement 
syndrome of the right shoulder and mild cervical strain.  His 
separation examination revealed that he had had a recent 
onset of pain in his neck and arm and was currently 
undergoing a work-up to rule out a humeral cyst.  

In July 1992, the veteran consulted Larry Gibson, M.D., a 
private neurologist, for complaints of neck and left arm 
pain.  Following examination, Dr. Gibson reported C6-C7 disc 
herniation to the left, with cervical radiculopathy as 
manifested by severe neck pain, radicular pain down the left 
arm, weakness in the left triceps, and documented 
radiculopathy on EMG in the same distribution.  The disc 
herniation could likely have resulted either from one of his 
previous falls during the Spring of 1991 or from the results 
of activities since that time.  

Records from Dr. Sendele in August 1992, include an 
impression of  chronic pain syndrome; congenital bifid C5 
spinous process; herniated nucleus pulposus, C6-7 to the 
left; acquired stenosis C6-7; left C7 radiculopathy; 
spondylosis cervical spine, particularly C4-5, C5-6, and C7-
T1.  Dr. Sendele noted that he had reviewed treatment options 
with the veteran, including possible surgery, but had 
stressed that there were no guarantees.  

A record from Charles Sternbergh, Jr., M.D., in August 1992, 
revealed that in June 1992 after doing yard work, the veteran 
had had severe intrascapular pain which eventually took him 
to the emergency room and then to several physicians.  
Magnetic resonance imaging (MRI) of the cervical spine showed 
a large, soft, herniated disc on the left side at C6-7.  Dr. 
Sendele treated him conservatively with a variety of 
medications, including anti-inflammatory drugs, antacids, and 
an epidural steroid injection.  The veteran reported 
improvement in his pain, but found that he still had very 
poor exercise tolerance.  Examination revealed range of 
motion in the neck somewhat limited in all directions with 
pain radiating to the left shoulder area.  There was modest-
to-moderate weakness of the left triceps.  Motor examination 
otherwise was quite good.  Sensory examination did not show 
any profound localized hypesthesia.  His gait was quite good.  
The impression was herniated disc C6-7, left.  The veteran 
was very eager to have surgical therapy for his herniated 
disc.  In September 1992, Dr. Sternbergh noted that the 
veteran "continues to have continuous pain in his left 
shoulder and arm with any precipitous movement..."  
Examination showed weakness in the left triceps, absence of 
the left triceps jerk and mild hypesthesia in the left index 
finger.

On VA orthopedic examination in October 1992, the veteran 
reported that after his return to the United States, he was 
found to have an impingement neuropathy in both hands 
compatible with carpal tunnel syndrome and underwent surgery.  
His numbness and tingling, however, did not completely abate.  
He then underwent diagnostic studies which documented a 
cervical disc herniation at C-6 and C-7.  Since that time, he 
has persisted in having pain and paresthesias in his arms.

Examination revealed grimacing with any movements of more 
than 30 percent of expected full range of motion of the 
cervical spine.  There was a marked amount of muscle spasm 
palpable over the entire paracervical musculature, but 
greatest over C4-6.  There was no abnormal joint play 
movement and no weakness on shoulder abduction, 
flexion/extension at the elbow, or wrist flexion/extension 
and thumb extension.  There was a positive foraminal test 
present on the right and on the left over the C3-4 dermatome.  
Biceps and triceps reflexes were 2 plus/4 and symmetrical.  
The relevant diagnosis was chronic ligamentous sprain of the 
cervical spine.  

In November 1992, Dr. Sternbergh performed elective surgery, 
an anterior cervical diskectomy with excision of extruded 
disc C6-7, left.  In March 1993, he wrote a progress report, 
which disclosed that the veteran was doing all of his regular 
activities.  Although he still had some intermittent tingling 
into his arms and legs when flexing his neck, this appeared 
to be decreasing in frequency and intensity.  His examination 
looked excellent in  terms of strength and reflexes.

In December 1993, the veteran underwent a VA orthopedic 
examination.  Current complaints were of pain occurring from 
the right ear to the base of his neck and behind his neck to 
the back of his shoulder on the right, as well as tingling 
and numbness in the right upper extremity and weakness, pain, 
tingling, and numbness in the left upper extremity.  Findings 
revealed no postural abnormalities or fixed deformities.  
Musculature of the back appeared within normal limits.  Range 
of motion studies of the cervical spine showed some degree of 
limitation of motion, without objective evidence of pain on 
motion.  There was no evidence of neurological involvement.  
X-ray studies provided an impression of degenerative bone and 
joint disease of the lower cervical spine; otherwise, 
negative cervical spine.  The diagnoses were cervical pain; 
bilateral upper extremity paresthesias and dysesthesias; 
degenerative bone and joint disease of the cervical spine.  

Examination in April 1996 by Dr. Gibson showed a well-
developed male in no acute distress.  A neck examination 
revealed an anterior scar on the left from the surgery.  
Motor examination disclosed weakness primarily in his left 
triceps, and sensory examination was equal.  The impression 
was C6-7 radiculopathy on the left.  Dr. Gibson's 
neurological examination the following month noted that his 
study was consistent with mild cervical radiculopathy from 
levels C5 through C7.  

A physical therapy examination in May 1996 provided an 
impression of a fairly decreased active range of motion with 
increased neurological pain.  The rehabilitation potential 
prognosis was fair.  

VA orthopedic examination in June 1996 noted the veteran's 
complaints that his spine condition was getting worse.  He 
described a "burning pain" in the neck, particularly on the 
side and occasionally on the right, which radiated to the 
left arm down to his left hand, involving the fourth and 
fifth fingers of the left hand.  He thought that his 
activities of daily living, such as mowing the lawn, playing 
with his young child, and picking up or carrying anything of 
any significant weight, all made his pains worse.  

Examination revealed postural abnormalities in that the 
veteran held his neck fairly rigid, so that when looking 
around, his neck was not very mobile and movements were done 
with his shoulder and trunk.  There was no fixed deformity.  
Range of motion was forward flexion 22 degrees; backward 
extension 18 degrees; left lateral flexion 32 degrees; right 
lateral flexion 40 degrees; rotation to left 15 degrees; and 
rotation to right 21 degrees.  There was no measurable 
objective evidence of pain on motion.  No neurological 
involvement was observed.  The diagnoses were chronic post-
traumatic cervical pain; chronic post-traumatic left upper 
extremity paresthesias and dysesthesias, considered as 
possibly associated with cervical disc disorders, with 
subjective loss of strength and sensation of pain; 
degenerative bone and joint disease based on a December 1993 
cervical spine x-ray, representing a progression in findings 
as compared to very minor degenerative change in the cervical 
spine diagnosed in August 1991 by x-ray.  

In May 1997, the veteran again saw Dr. Gibson for follow-up 
of chronic neck pain. In a follow-up visit in August 1997, 
the veteran reported that he was doing quite a bit better, to 
the extent that he was able to reduce his pain medications.  
The impression was chronic neck pain and cervical 
radiculopathy, improved.  In December 1997, the veteran 
thought that he was about the same, with some good days and 
some bad days.  He had had some burning in the back of his 
neck and some shaking in his left arm.  The impression was 
chronic neck pain.  

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5290 for traumatic degenerative 
arthritis of the cervical spine, status post diskectomy C6-7.  
Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
which has been substantiated by x-ray findings, is rated as 
degenerative arthritis, which, in turn, is evaluated by 
Diagnostic Code 5003.  Degenerative arthritis, established by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, pertaining to 
limitation of motion of the cervical spine, if the limitation 
of motion is severe, a 30 percent evaluation is warranted; if 
moderate, a 20 percent evaluation is warranted; and if 
slight, a 10 percent evaluation is warranted.  In determining 
an evaluation under this code, a critical element to be 
considered is functional loss due to pain, which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40.  Additionally, other factors of joint disability, 
including reductions of their normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
incoordination, or pain on movement, with swelling, 
deformity, or atrophy of disuse, must also be considered, as 
well as muscle spasm and crepitation. 38 C.F.R. §§ 4.45, 
4.59. 

Under Diagnostic Code 5293, relating to intervertebral disc 
syndrome, if disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, a 
60 percent evaluation is warranted.  A 40 percent evaluation 
is assigned if impairment is severe, with recurring attacks, 
with intermittent relief.  If the impairment is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
With mild symptoms, a 10 percent evaluation is assigned, and 
a postoperative condition which has been cured is rated at a 
noncompensable evaluation.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's cervical spine disability, the 
Board notes that prior to the diskectomy performed in 
November 1992, medical evidence had shown herniation at C6- 
7, with findings that included severe neck pain, paresthesias 
and radicular pain down the left arm (documented by EMG 
studies), weakness of the left triceps and absent left 
triceps jerk.  In addition, the veteran reported continuous 
pain with any precipitous movement.  In the Board's judgment, 
this evidence more nearly shows pronounced interverterbral 
disc syndrome, and, with application of the benefit of the 
doubt rule, a 60 percent rating is warranted under Diagnostic 
Code 5393 prior to November 5, 1992.  This is the highest 
available rating under this diagnostic code.  Under 
Diagnostic Codes 5010-5290, even after considering 38 C.F.R. 
§§ 4.40, 4.45 and 4.49, a rating in excess of 60 percent is 
not warranted during this time period.

With respect to the rating from January 1, 1993, the medical 
evidence showed that symptoms of neck pain as well as 
tingling, numbness and pain down the left arm persisted.  
However, the veteran reportedly was able to obtain some 
diminution of his symptoms with conservative treatment, and 
reported good days as well as bad days.  Objectively, mild 
cervical radiculopathy was reported, thereby warranted no 
more than a 20 percent rating under Diagnostic Code 5293.  
However, the veteran showed severe limitation of motion of 
the cervical spine during this period, thereby warranting a 
30 percent rating under Diagnostic Code 5290.  While there 
was no objective evidence of pain on motion, there is 
credible evidence of pain and weakness involving the left 
arm.  With application of the benefit of the doubt rule, the 
Board finds that an additional 10 percent is warranted 
pursuant to 38 C.F.R. § 4.40, thereby resulting in a combined 
40 percent rating from January 1, 1993.  38 C.F.R. § 4.25.






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for depression is denied.  

Service connection for constipation with fevers and chills is 
denied.  

To the extent indicated, an increased evaluation for 
traumatic arthritis of the cervical spine, status post 
diskectomy, C6-C7, is granted, subject to the criteria that 
govern the payment of monetary awards.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

